                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION

United States of America,                         )          C/A No. 3:19-1758-MGL-PJG
                                                  )
                               Plaintiff,         )
                                                  )
       v.                                         )
                                                  )
24,887.48 dollars in United States Currency,      )                     ORDER
Funds on Deposit in Cooper Trust Fund             )
Account for William Tillman,                      )
                                                  )
                               Defendant,         )
                                                  )
William Edward Tillman,                           )
                                                  )
                               Claimant.          )
                                                  )

       The United States filed a Complaint in this civil forfeiture action on June 20, 2019. (ECF

No. 1.) The United States sent Claimant, William Edward Tillman, a notice by certified mail that

the action was filed and instructed him that to contest the forfeiture, he would have to file a claim

and an answer pursuant to Rule G(5) of the Supplemental Rules for Admiralty or Maritime Claims

and Forfeiture Actions. (ECF No. 5.) The United States filed an Amended Complaint on July 30,

2019. (ECF No. 12.) Tillman, proceeding without counsel,1 filed a claim—but no answer—on

August 1, 2019, and a claim to the Amended Complaint on August 12, 2019. (ECF Nos. 18 &

22.)

       On September 9, 2019, the Clerk of Court entered default in this case against Tillman.

(ECF No. 25.) In its request for entry of default, the United States asserted that it provided Tillman




       1
         Tillman is a state prisoner. Therefore, should a limitations issue arise, he shall have the
benefit of the holding in Houston v. Lack, 487 U.S. 266 (1988) (prisoner’s pleading was filed at
the moment of delivery to prison authorities for forwarding to District Court).
                                             Page 1 of 2
with direct notice of this action and advised him that he must file an answer within twenty-one

days of filing a claim, but that Tillman failed to file an answer within that time. The United States

now moves for a default judgment or a judgment on the pleadings because Tillman has not yet

filed an answer to the Complaint or the Amended Complaint. (ECF No. 27.)

       Rule G(5) of the Supplemental Rules for Admiralty or Maritime Claims and Forfeiture

Actions requires that a claimant must serve and file an answer to the complaint or a motion

pursuant to Rule 12 of the Federal Rules of Civil Procedure within twenty-one days after filing the

claim. Supp. R. for Admiralty, Maritime Claims, Rule 5(G)(b). Tillman is warned that if he does

not file an answer or motion pursuant to Rule G(5), the court may enter a default judgment or

judgment on the pleadings for the reasons explained in the United States’s motion.

       In light of Tillman’s pro se status, the court directs Tillman to file an answer or motion

pursuant Rule 5(G) within twenty-one (21) days from the date this order is entered (plus three

days for mail time). Tillman is warned that failure to do so may result in a default judgment or

judgment on the pleadings being entered against him.

       IT IS SO ORDERED.



                                              __________________________________________
                                              Paige J. Gossett
                                              UNITED STATES MAGISTRATE JUDGE
December 17, 2019
Columbia, South Carolina




                                            Page 2 of 2
